PNG
    media_image1.png
    254
    2240
    media_image1.png
    Greyscale

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for allowance
Following is an examiner's statement of reasons for allowance:
Interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art.
Garg et al.. (Publication No US 2021/0266221), teaches the present invention to provide a control and monitoring node receives updates indicating instantiation of resources in the computing system network. The control and monitoring node determines that there are duplicate resources in the network, and then determines which of the duplicate resources to provide connectivity to. The control and monitoring node provides network configuration updates to various networking resources in the network to provide network connectivity to the one of the duplicate resources in the network.
Singh et al.. (Publication No US 2014/0016529), femto node or femto gateway can receive configuration information specifying to refrain from performing membership verification for UEs communicating with a femto node. Based on such information, the femto node or femto gateway can communicate registration information for a registration request received from a non-CSG UE without performing membership verification. Additionally or alternatively, femto nodes can register non-CSG UEs as CSG UEs to mitigate membership verification at femto gateways, request that femto gateways refrain from performing membership verification, and/or the like. In this regard, the femto node can use restricted access parameters for purposes other than restricting access.

	However, the prior art fails to teach or suggest individually or in combination that a the computing system selecting a single resource of the two or more virtual resources having identical virtual resource identifiers to provide network connectivity to based on the determining; 
Therefore, claims 1-8, 10-13, and 15-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Pappas Peter-Anthony can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
						/THANH T NGUYEN/                                                                        Primary Examiner, Art Unit 2448